American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share and per share data) Unaudited December 31 ASSETS 2009 2008 Cash and due from banks $ 13,250 $ 15,909 Interest-bearing deposits in other banks 10,693 8,189 Securities available for sale, at fair value 193,157 133,695 Securities held to maturity 6,529 7,121 Total securities 199,686 140,816 Loans held for sale 2,490 1,764 Loans 527,991 571,110 Less allowance for loan losses (8,166 ) (7,824 ) Net Loans 519,825 563,286 Premises and equipment, net 19,195 17,129 Other real estate owned 3,414 4,311 Goodwill 22,468 22,468 Core deposit intangibles, net 1,698 2,075 Accrued interest receivable and other assets 16,254 13,237 Total assets $ 808,973 $ 789,184 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest-bearing $ 101,735 $ 95,703 Demand deposits interest-bearing 97,025 116,132 Money market deposits 75,554 56,615 Savings deposits 61,873 59,624 Time deposits 268,086 261,064 Total deposits 604,273 589,138 Short-term borrowings: Customer repurchase agreements 65,929 51,741 Other short-term borrowings - 7,850 Long-term borrowings 8,638 13,787 Trust preferred capital notes 20,619 20,619 Accrued interest payable and other liabilities 3,125 3,749 Total liabilities 702,584 686,884 Shareholders' equity: Common stock, $1 par, 10,000,000 shares authorized, 6,110,335 shares outstanding at December 31, 2009 and 6,085,628 shares outstanding at December 31, 2008 6,110 6,086 Capital in excess of par value 26,962 26,491 Retained earnings 72,208 71,090 Accumulated other comprehensive income (loss), net 1,109 (1,367 ) Total shareholders' equity 106,389 102,300 Total liabilities and shareholders' equity $ 808,973 $ 789,184 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Twelve Months Ended December 31 December 31 2009 2008 2009 2008 Interest and Dividend Income: Interest and fees on loans $ 7,445 $ 8,594 $ 31,062 $ 35,941 Interest and dividends on securities: Taxable 1,259 1,151 4,853 4,795 Tax-exempt 437 381 1,673 1,621 Dividends 25 23 95 214 Other interest income 91 76 378 301 Total interest and dividend income 9,257 10,225 38,061 42,872 Interest Expense: Interest on deposits 1,771 2,737 8,399 12,280 Interest on short-term borrowings 127 289 675 1,629 Interest on long-term borrowings 66 134 342 557 Interest on trust preferred capital notes 343 343 1,373 1,373 Total interest expense 2,307 3,503 10,789 15,839 Net Interest Income 6,950 6,722 27,272 27,033 Provision for loan losses 328 600 1,662 1,620 Net Interest Income After Provision for Loan Losses 6,622 6,122 25,610 25,413 Noninterest Income: Trust fees 815 770 3,153 3,467 Service charges on deposit accounts 536 555 2,085 2,324 Other fees and commissions 264 235 1,014 857 Mortgage banking income 390 155 1,605 788 Brokerage fees 32 61 185 431 Securities gains (losses), net 1 - 3 (195 ) Impairment of securities - - - (255 ) Net loss on foreclosed real estate (253 ) (13 ) (1,475 ) (20 ) Other 152 112 473 516 Total noninterest income 1,937 1,875 7,043 7,913 Noninterest Expense: Salaries 2,314 2,376 10,048 9,792 Employee benefits 750 789 3,201 3,001 Occupancy and equipment 762 681 2,927 2,788 FDIC assessment 202 92 1,186 180 Bank franchise tax 159 172 642 694 Core deposit intangible amortization 94 94 377 377 Other 1,243 1,343 4,937 5,292 Total noninterest expense 5,524 5,547 23,318 22,124 Income Before Income Taxes 3,035 2,450 9,335 11,202 Income Taxes 866 767 2,525 3,181 Net Income $ 2,169 $ 1,683 $ 6,810 $ 8,021 Net Income Per Common Share: Basic $ 0.36 $ 0.28 $ 1.12 $ 1.32 Diluted $ 0.35 $ 0.28 $ 1.12 $ 1.31 Average Common Shares Outstanding: Basic 6,108,340 6,086,868 6,097,810 6,096,649 Diluted 6,116,800 6,090,844 6,102,895 6,105,154 American National Bankshares Inc. and Subsidiaries Financial Highlights (In thousands, except share, ratio and nonfinancial data, unaudited) 4th Qtr 3rd Qtr 4th Qtr YTD YTD 2009 2009 2008 2009 2008 EARNINGS Interest income $ 9,257 $ 9,464 $ 10,225 $ 38,061 $ 42,872 Interest expense 2,307 2,464 3,503 10,789 15,839 Net interest income 6,950 7,000 6,722 27,272 27,033 Provision for loan losses 328 492 600 1,662 1,620 Noninterest income 1,937 2,119 1,875 7,043 7,913 Noninterest expense 5,524 5,598 5,547 23,318 22,124 Income taxes 866 862 767 2,525 3,181 Net income 2,169 2,167 1,683 6,810 8,021 PER COMMON SHARE Earnings per share - basic $ 0.36 $ 0.36 $ 0.28 $ 1.12 $ 1.32 Earnings per share - diluted 0.35 0.35 0.28 1.12 1.31 Cash dividends declared 0.23 0.23 0.23 0.92 0.92 Book value per share 17.41 17.18 16.81 17.41 16.81 Book value per share - tangible (a) 13.46 13.20 12.78 13.46 12.78 Closing market price 21.90 21.82 17.00 21.90 17.00 FINANCIAL RATIOS Return on average assets 1.07 % 1.07 % 0.86 % 0.84 % 1.02 % Return on average equity 8.24 8.38 6.53 6.57 7.79 Return on average tangible equity (b) 11.03 11.30 8.90 8.94 10.60 Average equity to average assets 12.93 12.77 13.13 12.79 13.10 Net interest margin, taxable equivalent 3.88 3.91 3.85 3.81 3.87 Efficiency ratio 58.79 59.77 62.36 63.46 60.83 Effective tax rate 28.53 28.46 31.31 27.05 28.40 PERIOD-END BALANCES Securities $ 199,686 $ 188,493 $ 140,816 $ 199,686 $ 140,816 Loans held for sale 2,490 3,840 1,764 2,490 1,764 Loans, net of unearned income 527,991 539,188 571,110 527,991 571,110 Goodwill and other intangibles 24,166 24,260 24,543 24,166 24,543 Assets 808,973 810,346 789,184 808,973 789,184 Assets - tangible (a) 784,807 786,086 764,641 784,807 764,641 Deposits 604,273 596,295 589,138 604,273 589,138 Customer repurchase agreements 65,929 71,339 51,741 65,929 51,741 Other short-term borrowings - 4,000 7,850 - 7,850 Long-term borrowings 29,257 29,294 34,406 29,257 34,406 Shareholders' equity 106,389 104,905 102,300 106,389 102,300 Shareholders' equity - tangible (a) 82,223 80,645 77,757 82,223 77,757 AVERAGE BALANCES Securities $ 167,546 $ 159,314 $ 137,947 $ 153,237 $ 145,371 Loans held for sale 4,394 6,540 1,669 5,436 1,869 Loans, net of unearned income 540,103 547,075 571,081 553,831 565,530 Interest-earning assets 744,007 741,194 720,197 741,308 722,009 Goodwill and other intangibles 24,217 24,314 24,600 24,360 24,736 Assets 814,232 810,064 785,182 810,140 785,868 Assets - tangible (a) 790,015 785,750 760,582 785,780 761,132 Interest-bearing deposits 499,725 503,793 491,701 507,014 483,544 Deposits 604,506 606,134 590,196 606,700 581,701 Customer repurchase agreements 70,014 65,341 49,868 63,115 52,264 Other short-term borrowings 91 460 3,788 1,037 9,818 Long-term borrowings 29,287 29,325 34,436 30,849 34,235 Shareholders' equity 105,302 103,411 103,126 103,625 102,917 Shareholders' equity - tangible (a) 81,085 79,097 78,526 79,265 78,181 American National Bankshares Inc. and Subsidiaries Financial Highlights (In thousands, except share, ratio and nonfinancial data, unaudited) 4th Qtr 3rd Qtr 4th Qtr YTD YTD 2009 2009 2008 2009 2008 CAPITAL Average shares outstanding - basic 6,108,340 6,104,505 6,086,868 6,097,810 6,096,649 Average shares outstanding - diluted 6,116,800 6,111,913 6,090,844 6,102,895 6,105,154 Shares repurchased - - 7,100 7,600 46,150 Average price of shares repurchased $ - $ - $ 16.40 $ 15.92 $ 19.58 ALLOWANCE FOR LOAN LOSSES Beginning balance $ 8,260 $ 7,934 $ 8,083 $ 7,824 $ 7,395 Provision for loan losses 328 492 600 1,662 1,620 Charge-offs (485 ) (318 ) (1,012 ) (1,601 ) (1,564 ) Recoveries 63 152 153 281 373 Ending balance $ 8,166 $ 8,260 $ 7,824 $ 8,166 $ 7,824 LOANS Construction and land development $ 40,371 $ 46,175 $ 63,361 $ 40,371 $ 63,361 Commercial real estate 208,066 209,470 207,160 208,066 207,160 Residential real estate 121,639 126,392 136,480 121,639 136,480 Home equity 64,678 62,519 57,170 64,678 57,170 Commercial and industrial 86,312 87,226 98,546 86,312 98,546 Consumer 6,925 7,406 8,393 6,925 8,393 Total $ 527,991 $ 539,188 $ 571,110 $ 527,991 $ 571,110 NONPERFORMING ASSETS AT PERIOD-END Nonperforming loans: 90 days past due $ - $ - $ - $ - $ - Nonaccrual 3,642 3,106 2,845 3,642 2,845 Foreclosed real estate 3,414 4,558 4,311 3,414 4,311 Nonperforming assets $ 7,056 $ 7,664 $ 7,156 $ 7,056 $ 7,156 ASSET QUALITY RATIOS Annualized net chargeoffs to average loans 0.31 % 0.12 % 0.60 % 0.24 % 0.21 % Nonperforming assets to total assets 0.87 0.95 0.91 0.87 0.91 Nonperforming loans to total loans 0.69 0.58 0.50 0.69 0.50 Allowance for loan losses to total loans 1.55 1.53 1.37 1.55 1.37 Allowance for loan losses to nonperforming loans 224.22 265.94 275.01 224.22 275.01 OTHER DATA Fiduciary assets at period-end (c) $ 358,124 $ 354,860 $ 326,614 $ 358,124 $ 326,614 Retail brokerage assets at period-end (c) $ 54,696 $ 63,893 $ 84,348 $ 54,696 $ 84,348 Number full-time equivalent employees (d) 238 246 258 238 258 Number of full service offices 19 19 20 19 20 Number of loan production offices 2 2 1 2 1 Number of ATM's 24 24 24 24 24 Notes: (a) - Excludes goodwill and other intangible assets (b) - Excludes amortization expense, net of tax, of intangible assets (c) - Market value (d) - Average for quarter N/A - Percentage change is not applicable or not meaningful American National Bankshares Inc. and Subsidiaries Net Interest Income Analysis For the Three Months Ended December 31, 2009 and 2008 (in thousands, except yields and rates) Interest Average Average Balance Income/Expense Yield/Rate 2009 2008 2009 2008 2009 2008 Loans: Commercial $ 80,712 $ 93,548 $ 986 $ 1,296 4.89 % 5.54 % Real estate 452,136 470,968 6,338 7,132 5.61 6.06 Consumer 7,255 8,234 148 189 8.16 9.18 Total loans 540,103 572,750 7,472 8,617 5.53 6.02 Securities: Federal agencies and GSE 61,858 43,373 555 533 3.59 4.92 Mortgage-backed & CMO's 38,002 46,237 482 581 5.07 5.03 State and municipal 59,358 43,180 839 595 5.65 5.51 Other 8,328 5,157 76 34 3.65 2.64 Total securities 167,546 137,947 1,952 1,743 4.66 5.05 Deposits in other banks 36,358 9,500 91 76 1.00 3.20 Total interest-earning assets 744,007 720,197 9,515 10,436 5.12 5.80 Non-earning assets 70,225 64,985 Total assets $ 814,232 $ 785,182 Deposits: Demand $ 94,764 $ 112,556 27 203 0.11 0.72 Money market 72,342 57,514 74 232 0.41 1.61 Savings 62,026 60,169 33 55 0.21 0.37 Time 270,593 261,462 1,637 2,247 2.42 3.44 Total deposits 499,725 491,701 1,771 2,737 1.42 2.23 Customer repurchase agreements 70,014 49,868 127 274 0.73 2.20 Other short-term borrowings 91 6,788 0 15 0.39 0.88 Long-term borrowings 29,287 34,436 409 477 5.59 5.54 Total interest-bearing liabilites 599,117 582,793 2,307 3,503 1.54 2.40 Noninterest bearing demand deposits 104,781 98,495 Other liabilities 5,032 768 Shareholders' equity 105,302 103,126 Total liabilities and shareholders' equity $ 814,232 $ 785,182 Interest rate spread 3.58 % 3.40 % Net interest margin 3.88 % 3.85 % Net interest income (taxable equivalent basis) 7,208 6,933 Less: Taxable equivalent adjustment 258 211 Net interest income $ 6,950 $ 6,722 American National Bankshares Inc. and Subsidiaries Net Interest Income Analysis For the Years Ended 2009 and 2008 (in thousands, except yields and rates) Interest Average Average Balance Income/Expense Yield/Rate 2009 2008 2009 2008 2009 2008 Loans: Commercial $ 88,551 $ 91,117 $ 4,213 $ 5,515 4.76 % 6.05 % Real estate 463,093 467,508 26,294 29,712 5.68 6.36 Consumer 7,623 8,774 659 795 8.64 9.06 Total loans 559,267 567,399 31,166 36,022 5.57 6.35 Securities: Federal agencies and GSE 52,694 45,660 2,139 2,215 4.06 4.85 Mortgage-backed & CMO's 40,363 47,997 2,100 2,433 5.20 5.07 State and municipal 52,687 45,573 2,972 2,505 5.64 5.50 Other 7,493 6,141 261 277 3.48 4.51 Total securities 153,237 145,371 7,472 7,430 4.88 5.11 Deposits in other banks 28,804 9,239 378 301 1.31 3.26 Total interest-earning assets 741,308 722,009 39,016 43,753 5.26 6.06 Non-earning assets 68,832 63,859 Total assets $ 810,140 $ 785,868 Deposits: Demand $ 98,576 $ 109,492 290 803 0.29 0.73 Money market 72,918 53,659 527 1,011 0.72 1.88 Savings 62,219 61,620 148 331 0.24 0.54 Time 273,301 258,773 7,434 10,135 2.72 3.92 Total deposits 507,014 483,544 8,399 12,280 1.66 2.54 Customer repurchase agreements 63,115 52,264 670 1,377 1.06 2.63 Other short-term borrowings 1,037 9,818 5 252 0.48 2.57 Long-term borrowings 30,849 34,235 1,715 1,930 5.56 5.64 Total interest-bearing liabilites 602,015 579,861 10,789 15,839 1.79 2.73 Noninterest bearing demand deposits 99,686 98,157 Other liabilities 4,814 4,933 Shareholders' equity 103,625 102,917 Total liabilities and shareholders' equity $ 810,140 $ 785,868 Interest rate spread 3.47 % 3.33 % Net interest margin 3.81 % 3.87 % Net interest income (taxable equivalent basis) 28,227 27,914 Less: Taxable equivalent adjustment 955 881 Net interest income $ 27,272 $ 27,033
